                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF LOUISIANA


    KIYANTE MYERS                                            CIVIL ACTION

    VERSUS                                                      NO. 12-2181

    CLIFTON POWELL                                         SECTION “R” (5)

                            ORDER AND REASONS

       Before the Court is plaintiff’s unopposed motion to enforce a

settlement agreement. 1 Because the record indicates the parties agreed to an

enforceable compromise of plaintiff’s claims, the motion is granted.



I.     BACKGROUND

       This case arises out of allegations of sexual assault against defendant

Clifton Powell. 2 Plaintiff Kiyante Myers alleges that on or about August 28,

2011, defendant sexually assaulted her by pushing and choking her,

penetrating her anus with his fingers, refusing her requests to stop, and

forcefully continuing to have sex with her against her will. 3 Defendant




1      R. Doc. 73.
2      R. Doc. 1.
3      Id. at 4 ¶¶ 20-22.
acknowledges that he had sexual relations with plaintiff, but he asserts the

relations were consensual. 4

      On April 18, 2018, plaintiff and defendant notified the Court that they

had agreed to a settlement of plaintiff’s claims. 5 The Court then issued an

order of dismissal, which provided that either party could reopen the case if

the settlement was not consummated within sixty days. 6 On June 15, 2018,

plaintiff filed (1) a motion to enforce the agreement the parties entered into,7

and (2) a motion to extend the deadline for consummating the settlement

agreement.8 Plaintiff explained in her motions that defendant had failed to

make the payment due under the terms of the parties’ agreement. 9 The Court

granted plaintiff’s motion to extend the settlement deadline, and extended

the deadline by thirty days.10 On August 8, 2018, plaintiff again moved to

extend the settlement deadline because defendant had still not tendered

payment.11 The Court granted this motion, and extended the deadline by an

additional ninety days. 12 There has been no activity in this matter since the


4     R. Doc. 61 at 10.
5     R. Doc. 73-4 at 2.
6     R. Doc. 71.
7     R. Doc. 73.
8     R. Doc. 72.
9     R. Doc. 73-1 at 4-5.
10    R. Doc. 75.
11    R. Doc. 76.
12    R. Doc. 78.
                                       2
Court granted that motion. The Court now rules on plaintiff’s pending

motion to enforce the settlement agreement.



II.   DISCUSSION

      The Court has jurisdiction to rule on plaintiff’s motion to enforce the

settlement agreement even though it previously dismissed the action. In the

order of dismissal, and in the two orders granting the parties extensions to

consummate the agreement, the Court specifically stated that it “retain[ed]

jurisdiction to enforce the settlement agreement if settlement is not

consummated” within the relevant time periods.13            These statements

extended the Court’s ancillary jurisdiction to rule on the present motion. See

Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375, 381 (1994) (a court

may retain jurisdiction over a settlement agreement by including in its order

of dismissal a provision stating that it intends to retain jurisdiction); AMTAX

Holdings 303, LLC v. Phase I Mgm’t, LLC, No. 06-2499, 2014 WL 4966103,

at *2 (E.D. La. Oct. 2, 2014).

      Louisiana law applies to plaintiff’s motion because the Court’s

jurisdiction is based on the parties’ diversity of citizenship. Erie R.R. Co. v.

Tompkins, 304 U.S. 64, 78 (1938). Louisiana law provides that a settlement,


13    R. Doc. 71; R. Doc. 75; R. Doc. 78.
                                       3
or “compromise” agreement, “is a contract whereby the parties, through

concessions made by one or more of them, settle a dispute or an uncertainty

concerning an obligation or other legal relationship.” La. Civ. Code art. 3071.

The agreement must “be made in writing or recited in open court” to be

enforceable. La. Civ. Code art. 3072. Emails and text messages can qualify

as signed writings under this provision. Preston Law Firm, LLC v. Mariner

Health Care Mgm’t Co., 622 F.3d 384, 391 (5th Cir. 2010); La. R.S. 9:2607

(“A record or signature may not be denied legal effect or enforceability solely

because it is in electronic form.”). Louisiana law does not require all of the

terms of a settlement agreement to be contained in one document. Parich v.

State Farm Mut. Ins. Co., 919 F.2d 906, 913 (5th Cir. 1990). Instead,

“multiple documents which, when read together, outline the obligations of

each party and evidence each party’s acquiescence in the agreement may

effect a valid compromise agreement.” Id. “There are two essential elements

of a compromise: (1) mutual intention of preventing or putting an end to the

litigation, and (2) reciprocal concessions of the parties to adjust their

differences.” Preston Law Firm, LLC, 622 F.3d at 390 (quoting Klebanoff v.

Haberle, 978 So. 2d 598, 602 (La. App. 2 Cir. 2008)).

      Here, defendant’s counsel sent a text message to plaintiff’s counsel that

stated: “We have a deal. [Defendant] needs until 4/15/18 to have the


                                      4
$60,000.” 14 Both plaintiff’s and defendant’s counsel then contacted the

Court via email, and stated that the parties “agreed to a settlement amount

of $60,000 for release of all claims.”15 Defendant, through his counsel, thus

explicitly agreed to pay plaintiff $60,000 in exchange for plaintiff releasing

her claims. These writings evidence a valid and enforceable compromise of

plaintiff’s claims under Louisiana law. See id. at 391 (finding that a valid

compromise existed because email traffic between the parties “outline[d] the

obligations each party ha[d] to the other and evidence[d] [the defendant’s]

acquiescence in the agreement”). The Court therefore grants plaintiff’s

motion to enforce the settlement agreement.



III. CONCLUSION

      For the foregoing reasons, plaintiff’s motion is GRANTED.



       New Orleans, Louisiana, this _____
                                     5th  day of December, 2018.



                     _____________________
                          SARAH S. VANCE
                   UNITED STATES DISTRICT JUDGE




14   R. Doc. 73-5 at 1.
15   R. Doc. 73-4 at 2.
                                      5
